DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Regarding claim 2, the claim limitation “driving device” in line 1 and “drainage device” in line 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Regarding claim 2, the claim limitation “water feeding device” in line 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Upon reviewing the specification, it is unclear to the Examiner as to what the “water feeding device” is. 
Regarding claim 3, the claim limitation “communicating piece” in line 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Regarding claim 8, the claim limitation “vibration absorption device” in line 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Regarding claim 9, the claim limitation “vibration absorber” in line 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Regarding claim 10, the claim limitation “telescopic device” in line 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Upon reviewing the specification, it is unclear to the Examiner as to what the “telescopic device” is. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-7, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, as interpreted by the Examiner above, Applicant fails to explain what the “water feeding device” is. Applicant discloses a water feeding water box (29) and a water feeding pipe (2) (page 6, Description of drawings), however does not make it clear if or not these two components constitute the water feeding device. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 3-7, 11 and 12 are rejected as containing the same indefiniteness issues as above in claim 2, from which these claims depend. 
Regarding claim 4, the claim limitation “self-sucking pump” in line 2 is unclear. Applicant fails to explain the “self-sucking” function of the pump and how this pump is different from a conventional pump. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 5, 6 and 12 are rejected as containing the same indefiniteness issues as above in claim 4, from which these claims depend. 
Regarding claim 10, as interpreted by the Examiner above, Applicant fails to explain what the “telescopic device” is. Applicant discloses a telescopic rod (16) (page 6, Description of drawings), however does not make it clear if the telescopic rod is a part or whole of the claimed telescopic device. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (EP2889422A1).
Regarding claim 1, Lee et al teaches a drum washing machine (washing machine 101, Fig 1), comprising an inner drum (integrated tub/drum 200, Fig 1) rotatable (see[0044]), wherein both ends of the inner drum are closed (drum comprises single opening 209 only on the outer circumference and closed at both ends, see Fig. 1, [0019], [0045]) and rotatably mounted on a supporting device (supporting frame 500, see Fig. 2, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (EP2889422A1) in view of Zhang et al. (CN105951348A). 

    PNG
    media_image1.png
    627
    964
    media_image1.png
    Greyscale
Regarding claims 2 and 7, Lee et al teaches that the drum washing machine further comprises a driving device (drive motor 300, Fig 2), wherein one end of the inner drum acts as a rear drum bottom (see annotated Fig. 4); the rear drum bottom carries a center rotating shaft (hollow rotary shaft 410) in a transmission way (via drive shaft 420, see [0039], [0068], [0069]); the center rotating shaft (hollow rotary shaft 410) is internally hollow to form water flow passages (water supply pipe 610 and water drain pipe 620, see Fig 3) and the water flow passages are respectively communicated (see [0043]) with the water feeding device (integral with the nozzle 615) and the drainage device (integral with drain 625 (see [0052]) and wherein another end of the inner drum opposite to the rear drum bottom acts as a front drum cover ( (see annotated Fig. 4) and that a diameter of the front drum cover is less than a diameter of the rear drum bottom (see annotated Fig. 
Lee does not explicitly disclose that the rear drum bottom is connected with the driving device through the center rotating shaft in a transmission way.

    PNG
    media_image2.png
    583
    722
    media_image2.png
    Greyscale
In the analogous art of roller washing machines, Zhang et al teaches a drum washing machine (Fig. 1), comprising an inner drum (inner cylinder 1, Fig. 2) a driving device (inner cylinder motor 10, Fig. 2), wherein one end of the inner drum acts as a rear drum bottom (see annotated Fig. 2) the rear drum bottom is connected with the driving device (inner cylinder motor 10) through a center rotating shaft (rotating hollow shaft 50, Fig. 2) in a transmission way (see Pg. 3, Summary, para 2, 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transmission arrangement of Lee et al. by relocating the driving device to be situated on side of the rear drum bottom so that the rear drum bottom can be then connected with the driving device through the center rotating shaft in a transmission way (as taught by Zhang et al) with the benefit of driving device being able to rotate the center rotating shaft and the inner drum together in cooperation (see Pg. 3, Summary, para 3) and reducing the overall foot print of the washing machine due to 
Regarding claim 3, the combination of Lee et al and Zhang et al teaches the drum washing machine wherein the first end of the center rotating shaft (rotating hollow shaft 50) extends out of the driving device (inner cylinder motor 10) (as taught by Zhang et al.) while Lee et al further teaches that the first end of the center rotating shaft (hollow rotary shaft 410) is rotatably mounted on a communicating piece (fixed shaft 415, Fig. 3) through a bearing (rotary bearing 418); a communicating passage (see annotated Fig. 4) is arranged in the communicating piece (fixed shaft 415), and the communicating passage communicates the water flow passage (water supply pipe 610 and water drain pipe 620) with the water feeding device/drainage device (see [0052]).
Regarding claims 4 and 11, the combination of Lee et al and Zhang et al teaches the drum washing machine. Lee further teaches that the drainage device comprises a drainage pipe (water drain pipe 620, Fig. 4) and a self-sucking pump (water drain pump 880); and a water inlet of the self-sucking pump (see annotated Fig. 4) is communicated with the water flow passage through the drainage pipe (water drain pipe 620); an inner wall of the rear drum bottom of the inner drum is provided with a water collection device (drum itself) for collecting water in a drainage process, and the water collection device is communicated with the water flow passage (via passage Y, see annotated Fig. 4); in the drainage process (see [0055], the water collection device collects the water in the inner drum and drains water under the suction action of the self-sucking pump (see [0077]).  
Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (EP2889422A1) in view of Kim et al. (US20110099727A1).
Regarding claims 8, 9 and 13, Lee et al. teaches the washing machine (101, Fig. 1) comprising a machine body (casing/housing, see [0041]) and with inner/outer drum (integrated tub/drum 200, outer drum is arranged coaxially with the inner drum and the inner drum is arranged in the outer drum (via integration); see Fig. 1, [0044]) where in the inner drum (drum 200) holds water in a washing process (see [0019]), and no water exists between the inner drum and the outer drum (by the virtue of it being an integrated structure, see [0044]); both ends of the outer drum are closed (drum comprises single opening 209 indicating it is closed everywhere else, see [0019], [0045]), and an opening (opening 209, see Fig. 1) is formed in a position, corresponding to the input port, of a top side wall of the outer drum (see Fig. 1); a sealing outer cover (drum cover 290) capable of being opened/closed is mounted on the opening (see [0046]); and the rotating shafts (drive shaft 420 and the hollow rotary shaft 410, Fig. 2) at the both ends of the inner drum are rotatably mounted on walls of the both ends of the outer drum (see Fig. 2, [0066]-[0069], [0074]).  
Lee does not explicitly disclose that the outer drum is mounted in the machine body through a vibration absorption device; and wherein the vibration absorption device comprises a vibration absorber and a vibration absorption hanging spring; the vibration absorber is mounted in a middle of a bottom side wall of the outer drum; the vibration absorption hanging spring is hung on the top side wall of the outer drum and wherein the vibration absorption hanging ring is hung on the top side wall of the outer drum and near to the driving device; and two vibration absorbers are symmetrically mounted on two sides of the bottom side wall of the outer drum.

It would have been obvious to one of ordinary skill in the art at the time of the invention to add a vibration absorption device (taught by Kim et al.) to the washing machine of Lee et al. since the operation of the vibration absorption device is in no way dependent on the operation of the washing machine, a vibration absorption device could be used in combination with the washing machine to achieve predictable results of stabilizing the washing machine by absorbing the vibrations during wash cycles.
The combination of Lee and Kim et al. does not explicitly teach that two vibration absorbers are symmetrically mounted on two sides of the bottom side wall of the outer drum. However incorporating second vibration absorber (taught by Kim et al.) into the washing machine so that the two vibration absorbers are symmetrically mounted on two sides of the bottom side wall of the outer drum is considered mere duplication of parts that has no patentable significance unless a new and unexpected result is produced because of maintaining two vibration absorbers instead of one. (MPEP § 2144.04, VI, B).

Allowable Subject Matter
Claims 5, 6, 10 and 12 are objected to as being dependent upon a rejected base claims (claim 4 and 8), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5, 10 and 12, the closest prior art Lee et al. (EP2889422A1) neither teaches nor fairly suggests that (1) the water collection device comprises a water collection cavity and a water collection passage; the water collection cavity is arranged in a center of the inner wall of the rear drum bottom, and communicated with the water flow passage in the center rotating shaft; the water collection passage is arranged on the inner wall of the rear drum bottom of the inner drum; one end of the water collection passage is communicated with the water collection cavity, and another end of the water collection passage extends towards an inner wall of the inner drum (2) a drainage port is formed in the rear drum bottom of the inner drum; a sealing plug is mounted on the drainage port; a telescopic device is mounted at a position, corresponding to the sealing plug, of a bottom of the outer drum; the telescopic device extends to push the sealing plug apart to enable the drainage port to be opened to drain water; and the telescopic device retracts to enable the sealing plug to be reset to close the drainage port and (3) the water collection passages are arranged and are uniformly distributed in a circumferential direction of the rear drum bottom of the inner drum.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA, Ph.D./Examiner, Art Unit 1711                 






/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711